1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for TIAN HE TEN
5

6
                              IN THE UNITED STATES DISTRICT COURT
7
                                 EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                    CASE NO. 18-134 MCE
10
                                Plaintiff,        STIPULATION TO CONTINUE STATUS
11                                                CONFERENCE
                         v.
12                                                DATE: APRIL 11, 2019
     TIAN HE TAN, JENNY CHU                       TIME: 9:00 a.m.
13                        Defendants.             HON MORRISON C. ENGLAND JR.
14

15         IT IS HEREBY STIPULATED by and between the parties hereto through their
16   respective counsel, the undersigned Assistant United States Attorney, attorney for
17   Plaintiff, and the undersigned attorneys for defendants, that the STATUS
18   CONFERENCE shall be re calendared for April 11, 2019. Defense counsel Reichel
19   starts trial in the Eastern District of California on February 19, 2019, which is expected to
20   last 4 weeks. As well, the parties and all counsel are presently reviewing discovery,
21   investigating matters and engaging in preparation for either motion work or negotiations
22   on the case.
23         Both defense counsel need the additional time to review discovery, explore
24   potential defenses, and conduct legal research and factual development. Accordingly, all
25   counsel and defendant agree that time under the Speedy Trial Act from the date this
26   stipulation is lodged, through April 11, 2019 should be excluded in computing the time
27   within which trial must commence under the Speedy Trial Act, pursuant to Title 18
28   U.S.C. § 3161 (H)(7)(B)(iv) and Local Code T4 in that the granting of the continuance
                                                   1
30
1    serves the ends of justice and outweighs the best interests of the public and the defendant
2    in a speedy trial.
3           Defense counsel Mark Reichel has personally spoken with both defendants and
4    hereby avers to the court that both defendants understand the matters occurring in the
5    case at present, and avers that both defendants personally agrees to the new court date of
6    April 11, 2019 and understands the reasons for the requested continuance.
7    Dated: February 7, 2019
8
                                                  By:    MARK J. REICHEL
9

10
                                                  Attorney for Defendant TAN

11                                                /s/CANDICE FIELDS
12
                                                  Attorney for Defendant CHU
13

14                                                MCGREGOR SCOTT
15                                                United States Attorney
16                                                /s/ Mark J. Reichel for
17                                                _______________________
                                                  MATTHEW YELOVICH
18                                                Assistant U.S. Attorney
19
                                              ORDER
20

21          IT IS SO ORDERED.
22   Dated: February 11, 2019
23

24

25

26

27

28

                                                  2
30
